DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 2, 11, and 12 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 14 of prior U.S. Patent No. 11,092,488. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,092,488. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-11, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gedeon (US 4180734 A) in view of Bailey (US 5731583 A).
With regards to claims 1 and 4, Gedeon discloses a gas analyzer comprising: at least one light source 12, at least one filter 24, 25, and a plurality of light detectors 22, 23 arranged such that light emitted by the at least one light source is incident on the at least one filter, there being a spatial variation in the intensity of light from the at least one light source incident on the said at least one filter (two separate beams of radiation 18, 19 are obtained which exit, after reflection at the concave reflector 14, in each case through a window 20, 21, 20a, 21a, wherein said windows limit the area on which the beams are incident on the detectors, thus creating a spatial variation in the intensity of light from the at least one light source; Fig. 2). Gedeon does not specify wherein said filter comprises at least one interference filter. Bailey is also in the field of gas analysis and teaches linear variable filters were generally known in the art in order to allow for multiple component analysis (column 2, lines 33-36). In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Gedeon with the claimed interference filter.
With regards to claims 3 and 7, Gedeon discloses the claimed invention according to claim 1 including a plurality of first detectors 22, 23 receiving light transmitted through the at least one filter 24, 25 (Fig. 2) and a variable filter (as taught by Bailey), but does not teach a plurality of second light detectors receiving light reflected by the at least one interference filter. Nevertheless, such a configuration would have been considered an obvious matter of routine design choice in view of providing a reference detector for compensating for unwanted effects.
With regards to claim 5, Gedeon does not teach the claimed light source. However, depending upon the type of fluid or component under analysis, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Gedeon with the claimed light source in order to produce the desired absorption.
With regards to claim 6, Gedeon discloses a radiation source 12 which is formed by an infrared radiating ceramic rod, the at least one filter is an at least one infrared filter and the plurality of light detectors is a plurality of infrared light detectors (column 2, lines 21-46), but does not teach the claimed light sources. However, substituting the infrared radiating ceramic rod taught by Gedeon with the claimed hotplate or LED-pumped chalcogenide would have been obvious since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With regards to claim 8, Gedeon discloses a collector configured to collimate light emitted by the at least one light source, wherein the collector is a reflective collector comprising one or more reflective surfaces 14, 15, 16, and wherein the at least one light source is elongate (ceramic rod; column 2, line 22), and the collector is configured to direct a beam of light emitted by the at least one light source onto the at least one filter (Fig. 2). Gedeon does not specifically teach the plurality of light detectors is arranged to form an elongate array and wherein the beam of light is substantially elongate in cross section. However, it is noted that such a configuration would have been considered a matter of routine design choice such that the detector is arranged to correspond with the shape of the beam in order to optimize signal detection.
With regards to claims 9 and 10, Gedeon discloses the claimed invention according to claim 3, but does not specify the claimed configuration. However, the limitations with respect to the elongated array, elongated beam cross section, as well as the transmission/reflection arrangement have been addressed in the claims above and are therefore rejection accordingly. The collimation and arrangement along the claimed axes are also considered obvious in view of directing light along a desired path.
With regards to claim 11, Gedeon discloses a gas analyzer and method, the method comprising: shining light 12 through the fluid sample onto at least one filter 24, 25, there being a spatial variation in the intensity of the light incident on the said at least one filter (two separate beams of radiation 18, 19 are obtained which exit, after reflection at the concave reflector 14, in each case through a window 20, 21, 20a, 21a, wherein said windows limit the area on which the beams are incident on the detectors, thus creating a spatial variation in the intensity of light from the at least one light source; Fig. 2); receiving light (detectors 22, 23) transmitted through the at least one interference filter; and detecting one or more species in the fluid sample based on the transmitted light received (column 2, lines 62-66). Gedeon does not specify wherein said filter comprises at least one interference filter. Bailey is also in the field of gas analysis and teaches linear variable filters were generally known in the art in order to allow for multiple component analysis (column 2, lines 33-36). In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Gedeon with the claimed interference filter.
With regards to claim 15, Gedeon discloses shining infrared light through the fluid sample (column 2, lines 21-46), but does not specify the claimed wavelengths. However, the specific wavelengths would depend upon the specific fluid or component under analysis. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Gedeon with the claimed wavelength range in order to analyze a sample having absorption properties within the claimed range.
With regards to claim 16, Gedeon does not specify collimating said light. Nevertheless, such a modification was already well known in the art and would have been obvious in view of providing a desired beam shape.
With regards to claim 17, Gedeon discloses a gas analyzer comprising at least one light source 12, a reflective collector 14, 15, 16 and at least one light detector 22, 23, wherein the reflective collector comprises an internally facing reflective surface 14 and an externally facing reflective surface 15, 16, the internally and externally facing reflective surfaces being spaced apart from each other and being configured to reflect light emitted by the at least one light source (Fig. 2). Gedeon does not specify collimating said light. Nevertheless, such a modification was already well known in the art and would have been obvious in view of providing a desired beam shape.
With regards to claim 18, Gedeon discloses wherein the internally facing reflective surface 14 and the externally facing reflective surface 15, 16 are arranged such that light emitted by the at least one light source is reflected first by the internally facing reflective surface and second by the externally facing reflective surface (Fig. 2).
With regards to claim 19, Gedeon discloses the recited configuration (Fig. 2).
With regards to claim 20, Gedeon discloses the claimed invention according to claim 17 including a plurality of first detectors 22, 23 receiving light transmitted through the at least one filter 24, 25 (Fig. 2), but does not teach a plurality of second light detectors receiving light reflected by the at least one interference filter. Nevertheless, such a configuration would have been considered an obvious matter of routine design choice in view of providing a reference detector for compensating for unwanted effects.

Allowable Subject Matter
Claims 2 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to overcoming the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art teach a processor being configured to process the one or more signals while compensating for the spatial variation in the intensity of light using the stored spatial variation calibration data to thereby determine a spectral variation in the intensity of light incident on the at least one interference filter; processing the one or more output signals to calculate one or more outputs while compensating for the spatial variation in the intensity of light incident on the at least one interference filter; and comparing the output signals from both the plurality of first light detectors and the plurality of second light detectors to thereby determine a spatial variation in the intensity of light incident on the at least one interference filter, in combination with the other claimed limitations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884